

I-WEB MEDIA, INC.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


IWBM No. [__]


STOCK PURCHASE WARRANT


THIS IS TO CERTIFY that, for value received, NorthStar Partners Consulting, LLC,
a Connecticut limited liability company, or its assigns (the “Holder”) is
entitled, subject to the terms and conditions set forth herein, to purchase from
I-Web Media, Inc., a Delaware corporation (the “Company”) up to Twenty Five
(25,000) fully paid and nonassessable shares of common stock of the Company (the
“Warrant Securities”) at $4.00 per share, as adjusted under Section 3 (the
“Exercise Price”), upon payment by cashier’s check or wire transfer of the
Purchase Price (as defined below) for such shares of the Common Stock to the
Company at the Company’s offices.


1.           Exercisability. This Warrant vests in accordance with Attachment A
of that certain Development Services Agreement by and between the Holder and the
Company dated of even date hereof, and the Holder may elect exercise any portion
of this Warrant that has vested, or any portion thereof at any time, or from
time to time, between the applicable vesting date and 5:00 p.m. Eastern Standard
Time on December 31, 2015, by presentation and surrender hereof to the Company
of a notice of election to purchase duly executed and accompanied by payment by
check or wire transfer of the Purchase Price, which is determined by multiplying
the number of shares for which this Warrant is being exercised by the Exercise
Price, both as may be adjusted from time to time in accordance with the
provisions of this Warrant.  The Warrant may not be exercised into any of the
Warrant Securities that have not vested, until that portion of this Warrant has
vested, or from time to time thereafter.


2.           Manner of Exercise.  In case of the purchase of less than all of
the Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities.  Upon the exercise of this Warrant, the issuance of
certificates for securities, properties, or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.

 
Page 1 of 6

--------------------------------------------------------------------------------

 


If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the Purchase Price.


3.           Adjustment in Number of Shares.


(A)           Adjustment for Reclassifications.  In case at any time or from
time to time after the issue date the holders of the Common Stock of the Company
(or any shares of stock or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefore, additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares, or similar corporate rearrangement (exclusive of any
stock dividend of its or any subsidiary’s capital stock), then and in each such
case the Holder of this Warrant, upon the exercise hereof as provided in Section
1, shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of Common
Stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period.  In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.


(B)           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger, or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.

 
Page 2 of 6

--------------------------------------------------------------------------------

 


4.           No Requirement to Exercise.  Nothing contained in this Warrant
shall be construed as requiring the Holder to exercise this Warrant prior to or
in connection with the effectiveness of a registration statement.


5.           No Stockholder Rights.  Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.


6.           Exchange.  This Warrant is exchangeable upon the surrender hereof
by the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it
and reimbursement to the company of all reasonable expenses incidental thereto,
and upon surrender and cancellation hereof, if mutilated, the Company will make
and deliver a new warrant of like tenor and amount, in lieu hereof.


7.           Elimination of Fractional Interests.  The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests.  All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties,
or rights receivable upon exercise of this Warrant.


8.           Reservation of Securities.  The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of Common Stock or other securities, properties,
or rights as shall be issuable upon the exercise hereof.  The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Purchase
Price, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable, and not
subject to the preemptive rights of any stockholder.


9.           Notices to Holder.  If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:


(a)           the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 
Page 3 of 6

--------------------------------------------------------------------------------

 


(b)           the Company shall offer to all the holders of a class of its
securities any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option or warrant to subscribe therefor; or


(c)           a dissolution, liquidation, or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business as an entirety shall be
proposed.


then, in any one or more of said events, the Company shall give written notice
of such event to the Holder at least fifteen (15) days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale.  Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.


10.           Transferability.  This Warrant may be transferred or assigned by
the Holder only upon written consent by the Company, which consent shall not be
unreasonably withheld.


11.           Informational Requirements.  The Company will transmit to the
Holder such information, documents, and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.


12.           Notice.  Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission.  Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission.  The address of the Company and of the Holder shall be as set
forth in the Company’s books and records.


13.           Consent to Jurisdiction and Service.  The Company consents to the
jurisdiction of any court of the State of Texas, and of any federal court
located in Texas, in any action or proceeding arising out of or in connection
with this Warrant.  The Company waives personal service of any summons,
complaint, or other process in connection with any such action or proceeding and
agrees that service thereof may be made at the location provided in Section 13
hereof, or, in the alternative, in any other form or manner permitted by
law.  The Holder and Company agree that Fort Bend County, Texas shall be deemed
proper venue.

 
Page 4 of 6

--------------------------------------------------------------------------------

 


14.           Successors.  All the covenants and provisions of this Warrant
shall be binding upon and inure to the benefit of the Company, the Holder, and
their respective legal representatives, successors, and assigns.


15.           Attorneys’ Fees.  In the event the Holder hereof shall refer this
Warrant to an attorney to enforce the terms hereof, the Company agrees to pay
all the costs and expenses incurred in attempting or effecting collection
hereunder, including reasonable attorney's fees, whether or not suit is
instituted.


16.           Governing Law.  THIS WARRANT SHALL BE GOVERNED, CONSTRUED, AND
INTERPRETED UNDER THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
RULES GOVERNING CONFLICTS OF LAW.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its Chief Executive Officer and to be delivered in the Township of
Mahwah, New Jersey.


Dated:  December 22, 2010
I-WEB MEDIA, INC.,
 
a Delaware corporation
         
/s/ James F. Groelinger
 
By:
James F. Groelinger
 
Its:
Chief Executive Officer

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 

[FORM OF ELECTION TO PURCHASE]


The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of, I-Web Media, Inc. and herewith makes payment of
$__________ therefor, and requests that the certificates for such securities be
issued in the name of, and delivered to ___________________, whose address is
______________________________.


Dated:____________________, 20___
 
         
By:
   
Its:
   
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate)
         
(Insert Social Security or Other
 
Identifying Number of Holder)

 
 
Page 6 of 6

--------------------------------------------------------------------------------

 